Citation Nr: 1445238	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In the September 2014 hearing, the issues were phrased as entitlement to service connection for an acquired psychiatric disability and right knee disability.  

The Board notes that July 1957 and June 1975 rating decisions denied the Veteran's claim for entitlement to service connection for a "nervous condition."  The Board finds that the claim for an acquired psychiatric disability encompasses the previous claims for a nervous condition.  Accordingly, the issue on appeal has been rephrased to reflect the previous final decision.

Similarly, June 1975, October 1993, October 2004 and September 2010 rating decisions denied the Veteran's claim for entitlement to service connection for a right knee disability.  Those rating decisions became final.  Accordingly, the issue on appeal has been rephrased to reflect the previous final decisions.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Final June 1975, October 1993, October 2004 and September 2010 rating decisions denied the claim for entitlement to service connection for a right knee disability.  

2.  Final September 1957 and June 1975 rating decisions denied the claim for entitlement to service connection for an acquired psychiatric disability.

3.  The evidence associated with the claims file subsequent to the last final September 2010 rating decision relates to an unestablished fact necessary to establish the claims and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.

4.  The evidence associated with the claims file subsequent to the last final June 1975 rating decision relates to an unestablished fact necessary to establish the claims and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

5.  The Veteran does not have a right knee disability that is etiologically related to his active duty service.





CONCLUSIONS OF LAW

1.  The September 2010 rating decision that last denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  The June 1975 rating decision that last denied service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claims for entitlement to service connection for a right knee disability and an acquired psychiatric disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a request to reopen the claim of entitlement to service connection for a right knee disability and an acquired psychiatric disability in September 2012.

At the time of the last final September 2010 denial for a right knee disability, evidence of record included service treatment records, VA treatment records, private treatment records and two VA examinations.  The claim to reopen the previously denied claim was denied because the Veteran did not submit new and material evidence.

At the time of the last final June 1975 denial for an acquired psychiatric disability, evidence of record included service treatment records and private treatment records.  The claim to reopen the previously denied claim was denied because the Veteran did not submit new and material evidence.

Since the last final denials, evidence added includes the Veteran's statements, statements of the Veteran's family and ex-wife, additional VA treatment records and private treatment records, and the Veteran's testimony at the September 2014 hearing.  

Based on a complete review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

While acknowledging the Veteran's current diagnosis of a right knee disability, the Board finds that the Veteran is not competent to testify with regard to the nature and etiology of his orthopedic disorder.  The diagnosis of an orthopedic disorder is a complex medical question and the Veteran is not competent to provide medical evidence as to such a question and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Veteran reports that he injured his knee in service.  A review of the service treatment records shows no treatment for a right knee disability.  A November 1955 separation examination evaluated the Veteran's knees as clinically normal, providing some evidence against this claim.

Statements submitted by the Veteran's two brothers, mother and ex-wife report that the Veteran told his family that he injured his knee in service, had trouble walking on it, and was subsequently discharged.

However, the Veteran filed a claim in 1957 for service connection for an acquired psychiatric disability (claimed as a "nervous condition").  He did not file a claim for a right knee disability until January 1975, approximately 20 years after his separation from active duty service.  The Board finds that if the Veteran were experiencing symptoms of a right knee disability in 1957, he would have mentioned it in his claim for service connection, particularly (at it appears to be indicated) if he were discharged for a right knee disability.  The Board notes that there are no medical evaluation board proceedings of record.  Clearly, the Veteran knew how to file a claim with VA, and filed such a claim in 1957, but not for the disability he now contends he has had since he was discharged from service nearly 60 years ago.  The Board finds that the Veteran's own actions are highly probative evidence against his own claim.

The earliest evidence of a knee disability of record is an April 1975 VA examination that diagnoses moderately advanced degenerative changes of the right knee, possibly post-traumatic.  

A subsequent January 1989 VA examination notes that in 1974 the Veteran fell off a tractor and hurt his right knee, providing some evidence against this claim. 

There are no medical opinions of record that link the Veteran's current right knee disability to his active duty service and some evidence that clearly indicates the current problem is not connected with service that is of high probative value. 

While the Veteran may sincerely believe that he has a current right knee disability that is etiologically related to his active duty service, the Board notes that there must be probative medical evidence of a nexus between the current diagnosis and any in-service event or injury.  The best evidence in this case provides evidence against the claim.

The Board understands the Veteran's concerns and notes that while there is a currently diagnosed right knee disability, the best evidence indicates that this disability is not related to the Veteran's active duty service.  Simply stated, the most probative medical evidence indicates that it is less likely (a less than 50% chance) that he has any right knee disability that it is related to his active duty service.  

Accordingly, service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in a December 2012 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, private treatment records and the Veteran's statements.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Veteran has a current diagnosis of a right knee disability.  He also submitted statements alleging an in-service injury.  However, the Veteran did not provide evidence of a right knee disability within a year after separation from active duty service, or any link between an alleged current diagnosis and his active duty service.  As discussed above, there was a 20 year gap between his separation from active duty service and his first report of a right knee disability.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran had a current right knee disability that was associated with his active duty service.  Several standards of McLendon are not met in this case.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  
Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for a right knee disability is denied.


REMAND

The claim for entitlement to service connection for an acquired psychiatric disorder has been reopened and requires further development.

The Veteran asserts that he has an acquired psychiatric disability that began during his active duty service.

The Board notes that the Veteran filed a claim in July 1957, less than two years after separation from active duty service, for entitlement to service connection for a "nervous condition."  

The Veteran has also submitted treatment records that show current treatment for an acquired psychiatric disability.

The Board finds that a remand is required in order to obtain a VA examination so as to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, particularly in light of the fact that there were at least indications of this problem shortly after service.   

If the Veteran has a current disability, the VA examiner should determine if the Veteran's disability is related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified and submitted by the Veteran, should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  A review of this remand is requested.  The examiner should determine if there is a current diagnosis of an acquired psychiatric disability.  If there is a current disability, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disability began during service or is otherwise linked to service. 

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issue of service connection for an acquired psychiatric disability should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


